                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
CBI CAPITAL LLC,                                               DOC #: _________________
                                                               DATE FILED: __3/3/2020___
                  Plaintiff,

             -against-                                              19 Civ. 5219 (AT)

MIKE MULLEN and MIKE MULLEN ENERGY                                       ORDER
EQUIPMENT RESOURCE, INC.,

                Defendants.
MIKE MULLEN ENERGY EQUIPMENT
RESOURCE, INC.,

                               Third-Party Plaintiff,

             -against-

EVAN CLAAR,

                        Third-Party Defendant.
ANALISA TORRES, District Judge:

      Having reviewed the parties’ letters at ECF Nos. 67, 68, it is hereby ORDERED that:

      1. By April 1, 2020, CBI Capital, LLC and Evan Claar shall file their motion to
         dismiss the counterclaims and third-party complaint;
      2. By April 22, 2020, Mike Mullen and Mike Mullen Energy Equipment Resource,
         Inc. shall file their opposition; and
      3. By May 6, 2020, CBI Capital, LLC and Claar shall file their reply, if any.

      SO ORDERED.

Dated: March 3, 2020
       New York, New York
